 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          EKO BRANDS. LLC,
 8                              Plaintiff,
 9            v.                                          C17-894 TSZ
10        ADRIAN RIVERA MAYNEZ                            MINUTE ORDER
          ENTERPRISES INC; ADRIAN
11        RIVERA,
12                              Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

          (1)     Defendants’ Motion for Summary Judgment, docket no. 33, is DENIED.
15
   Summary judgment is “disfavored” in trademark infringement cases, but “may be entered
   when no genuine issue of material fact exists.” Surfvivor Media, Inc. v. Survivor Prods.,
16
   406 F.3d 625, 630 (9th Cir. 2009). The parties dispute material facts relevant to the
   issues of liability and damages in this action for trademark infringement and unfair
17
   competition, making summary judgment improper. See AMF, Inc. v. Sleekcraft Boats,
   599 F.2d 341, 348-49 (9th Cir. 1979) (establishing flexible eight-factor test for likelihood
18
   of confusion in trademark disputes).
19         (2)    Defendants’ Motion to Exclude the Testimony of Catherine Carr, docket
   no. 34, is DENIED in part and GRANTED in part. Plaintiff describes two topics on
20 which Carr will testify: (1) the strength of the Ekobrew mark and brand and (2) ARM’s
   selection of the Eko or Eco marks. The Court is satisfied that with respect to the first
21 topic, strength of the Ekobrew mark, Carr’s specialized knowledge will help the trier of
   fact understand the evidence and determine facts in issue, is based on sufficient facts or
22 data, is the product of reliable principles and methods, and that Carr has reliably applied

23

     MINUTE ORDER - 1
 1 the principles and methods to the facts of this case. Daubert v. Merrell Dow
   Pharmaceuticals, Inc., 509 U.S. 579 (1993); United States v. Hankey, 203 F.3d 1160,
 2 1168-69 (9th Cir. 2000) (applying Daubert factors to non-scientific expert); see also
   Messick v. Novartis Pharmaceuticals Corp., 747 F.3d 1193, 1196 (9th Cir. 2014) (noting
 3 that although Rule 702 “should be applied with a liberal thrust favoring admission . . . it
   requires that expert testimony be both relevant and reliable”) (internal quotation marks,
 4 alterations, and citations omitted). That Carr did not conduct consumer surveys or
   perform a consumer study as part of her report does not warrant exclusion of her
 5 testimony. Comm. For Idaho’s High Desert, Inc. v. Yost, 92 F.3d 814, 822 (9th Cir.
   1996) (observing that consumer surveys are probative evidence, but are not required to
 6 prove likelihood of confusion). Carr based her opinion on a combination of her
   experience in brand development and management and on a review of the competing
 7 products’ websites and social media accounts, product reviews, internet search analytics,
   and by asking various retailers about their reusable, single-serve coffee products. Carr
 8 Report, docket no. 35-1, ¶ 10. In light of these facts and data, the Court does not
   conclude there is “simply too great an analytical gap between the data and the opinion
 9 proffered.” General Electric v. Joiner, 522 U.S. 136, 146 (1997). To the extent there are
   gaps or limitations in Carr’s analysis regarding the strength of the marks, those issues go
10 to the weight—not the admissibility—of her testimony. With respect to the second
   topic—ARM’s selection of various marks—the Court GRANTS Defendant’s motion.
11 Plaintiff has not demonstrated that Carr’s conclusions on this topic are based on sufficient
   facts or data or are the product of reliable principles or methods. On this topic, the
12 analytical gap between ARM’s decisionmaking process—which Carr did not observe—
   and Carr’s conclusions is “simply too great.” Joiner, 522 U.S. at 146.
13
           (3)     The Parties are DIRECTED to meet and confer within 14 days of this
14 minute order and provide the Court with a status report regarding when this case can be
   set for trial and how much time will be required for trial.
15
           (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 8th day of November, 2018.

18                                                   William M. McCool
                                                     Clerk
19
                                                     s/Karen Dews
20                                                   Deputy Clerk
21

22

23

     MINUTE ORDER - 2
